Fourth Court of Appeals
                               San Antonio, Texas
                                    February 13, 2019

                                   No. 04-18-00555-CR

                                 Avery B. CRAWFORD,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 186th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CR0602
                       Honorable Jefferson Moore, Judge Presiding


                                     ORDER
      The Appellant’s Motion for Appointment of Counsel is hereby DENIED.


                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of February, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court